DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Todd Burns on 6/2/2022.
The application has been amended as follows: 
Claims 5, 8-14 are now cancelled.
Claims 1-4, 6-7 are allowed.
Claim 1, lines 17-18, “by moving the pull wire.” Was replaced by - - by moving the pull wire; wherein the second gear is hollow, and comprising one or more rods, which are parallel to the second rotation axis and traverse through the second gear so that the second gear is moved by the one or more rods along the second rotation axis.- - 
Claim 6, line 1, “The medical tool according to claim 5,” was replaced by - - The medical tool according to claim 1, - - 
Claim 6, lines 4-5, “, through the distal end, into a cavity of a patient body.” Was replaced by - - , through the distal end, which configured to be into a cavity of a patient body. - - 
Claim 4, line 3, “and is configured to by moved,” was replaced by - - and is configured to be moved, - - 


The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a medical tool that comprises a deflection assembly, which is coupled to a second end of at least a pull wire and is configured to control a deflection of a distal end, the deflection assembly comprising: a first gear having a first rotation axis; and a second gear, having a second rotation axis and comprising a jagged surface for integrating with the first gear, wherein the jagged surface is slanted relative to the second rotation axis, and wherein, when the first gear rotates, the second gear is configured to be rotated by the first gear and to move along the second rotation axis and deflect the distal end by moving the pull wire; wherein the second gear is hollow, and comprising one or more rods, which are parallel to the second rotation axis and traverse through the second gear so that the second gear is moved by the one or more rods along the second rotation axis.
Further, the closest prior art:  Acker et al U.S 6,332,089, fail to teach or render obvious a medical tool that discloses an identical invention in as great detail with the elements arranged as recited in the amended claim 1.  For-example, Acker et al teach a medical tool is used in intrabody probes that has a distal end that is deflectable (capable of bending or deflectable along tube 20, figure 1, see col. 8, lines 29-42), a pull wire (a control rod 36) that is coupled to the distal end of the medical tool 210, see figure 4.  There is, however no references or combination of references that discloses a medical tool that comprises a deflection assembly, which is coupled to a second end of at least a pull wire and is configured to control a deflection of a distal end, the deflection assembly comprising: a first gear having a first rotation axis; and a second gear, having a second rotation axis and comprising a jagged surface for integrating with the first gear, wherein the jagged surface is slanted relative to the second rotation axis, and wherein, when the first gear rotates, the second gear is configured to be rotated by the first gear and to move along the second rotation axis and deflect the distal end by moving the pull wire; wherein the second gear is hollow, and comprising one or more rods, which are parallel to the second rotation axis and traverse through the second gear so that the second gear is moved by the one or more rods along the second rotation axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771